Citation Nr: 1218607	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to the Veteran's service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to February 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.

In June 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  Accordingly, the Board sent the Veteran a letter dated September 27, 2010, asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded in October 2010, indicating that he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record.

In August 2009, the Board remanded the Veteran's claims for additional procedural and evidentiary development.  This matter was last before the Board in February 2011, at which time it was again remanded, particularly to ensure compliance with the Board's August 2009 remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board regrets remanding this case yet another time; however, such is necessary for proper evidentiary development of the Veteran's claims.

As was noted in the Introduction, the Board remanded the Veteran's acquired psychiatric disorder and TDIU claims in August 2009 for further procedural and evidentiary development.  In particular, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain a medical opinion as to the etiology of the Veteran's current acquired psychiatric disabilities.  See the Board's August 2009 decision, page 18.

In the body of the Remand, the Board explained that although the Veteran's service treatment records did not show that the Veteran was diagnosed as having or treated for any psychiatric disability during his active duty service, in January 1978 the Veteran's commanding officer cited "an inability to adapt emotionally," among other behavioral problems, as a reason for the Veteran's expeditious discharge.  See the Department of the Army's January 17, 1978, Expeditious Discharge Report.  In the Board's second action paragraph on page 18 of its August 2009 decision, the Board specifically instructed the AOJ to ensure that the reviewing examiner "specifically address[es] the Veteran's reported emotional/behavioral problems in service" in determining whether it is at least as likely as not that the Veteran's current acquired psychiatric disabilities are related to his military service.

The Veteran appeared for a VA mental disorder examination in April 2010.  Although the April 2010 VA examiner indicated that she reviewed the Veteran's claims file, she crucially made no mention of the above-referenced statements of the Veteran's commanding officer in her report.  In rendering her negative nexus opinion, the examiner predominantly relied on post-service treatment records, and found that "[t]here is no indication that [the Veteran] experienced depression or anxiety in service or close to service."  

In February 2011, the Board remanded this matter as there was evidence of record left unexplained that appeared to contradict the examiner's findings.  The Board specifically remanded the matter to have the April 2010 VA examiner address the address the January 17, 1978, Expeditious Discharge Report and the Veteran's reported "emotional/behavioral problems in service" and enter an addendum opinion, if possible.  The examiner was also advised, inter alia, to schedule the Veteran for an examination, if necessary.  

An addendum opinion was obtained and associated with the Claims file in March 2011.  A review of the opinion discloses that the examiner was unable to find the January 17, 1978, Expeditious Discharge Report in the claims file.  In this regard, the examiner noted that they contacted the Appeals Management Center (AMC) and were advised to render an opinion "on the information available."  The examiner rendered a negative opinion and speculated that the Veteran's "inability to adapt emotionally" could have been the "result of numerous issues," including alcohol abuse.  

Unfortunately, this matter must once again be remanded.  The March 2011 addendum is clearly inadequate and not in compliance with the Board's remand directives.  The Board has reviewed the claims file and was able to locate the January 17, 1978, Expeditious Discharge Report without much effort.  Notably, it is located in volume 4 of the Veteran's claims files, marked with a white tab and identified as "1/17/78 discharge."  Accordingly, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In order to avoid any further delay and confusion, the Board feels that the Veteran should be scheduled for another VA examination.  It has been a couple of years since he has been examined and it would be helpful to have the Veteran provide a history in regards to his claimed psychiatric condition.  Id.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Accordingly, the Veteran should be scheduled for a new VA examination, by the same examiner that conducted the April 2010 examination and who entered the March 2011 addendum, if available.  

The Veteran's claim for TDIU must also be remanded, as it is inextricably intertwined with the Veteran's acquired psychiatric disorder service-connection claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include depression and anxiety.  

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The examiner must specifically address the January 17, 1978, Expeditious Discharge Report and the Veteran's reported emotional/behavioral problems in service.  See volume 4 of Veteran's claims files.

The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability, to include depression and anxiety, if diagnosed, is attributable to service, particularly the Veteran's noted emotional/behavioral problems in service.

If the examiner offers a negative opinion with respect to the question of whether any diagnosed psychiatric disability is attributable to service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability was caused by his service- connected disabilities, i.e. status-post jamming injury, left finger, hallux valgus of the left foot and hallux valgus of the right foot. 

If the examiner offers a negative opinion on this question, the examiner should comment as to whether any diagnosed psychiatric disability was aggravated beyond the normal progression of the disease as a result of his service-connected disabilities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Thereafter, readjudicate the issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


